Citation Nr: 0013181	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing.

2.  Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  



FINDINGS OF FACT

1.  An unappealed September 1968 RO decision denied service 
connection for defective hearing. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1968 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for defective 
hearing.

3.  The veteran's claim of entitlement to service connection 
for defective hearing is not plausible inasmuch as there is 
no competent medical evidence of a nexus between the 
veteran's current defective hearing and his period of 
service.  

4.  The veteran's claim of entitlement to service connection 
for tinnitus is not plausible inasmuch as there is no 
competent medical evidence of a nexus between the veteran's 
current tinnitus and his period of active service.




CONCLUSIONS OF LAW

1.  The RO's September 1968 rating decision, which denied 
entitlement to service connection for defective hearing, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for defective 
hearing.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).

3.  The veteran's claim of entitlement to service connection 
for defective hearing is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4. The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The earliest relevant service medical record contained within 
the claims file is the veteran's May 1965 induction 
examination, which noted no abnormalities with regard to the 
veteran's hearing.  Although the veteran's service records 
show treatment for ear complaints during service, there were 
no diagnoses or treatment for hearing loss or tinnitus.  His 
August 1967 separation examination noted no abnormalities 
with regard to the veteran's hearing.  

By rating action in September 1968, the RO denied service 
connection for defective hearing as not shown by the evidence 
of record, including a VA audiology clinic examination in 
March 1968.  The veteran is not shown to have appealed the 
RO's determination. 

No significant hearing loss was noted on post-service medical 
records and examinations until September 1973, when the VA 
physician noted recurrent otitis externa with some degree of 
hearing impairment but reported hearing within normal limits.  
On the audiological evaluation in September 1973, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
30
LEFT
0
0
10
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

A November 1973 VA examination shows drums and canals normal 
for both ears.

A VA ear disease examination was performed in October 1998.  
The veteran reported that while in boot camp during infantry 
training he was exposed to a large blast, which resulted in 
persistent tinnitus and decreased hearing since then.  He 
stated that he was watched for several days after this 
incident and had an infection secondary to the explosion.  
Diagnostic tests revealed bilateral sensory neurohearing loss 
which is normal through 2,000 Hertz, then there is a mild to 
moderate high frequency sensory neurohearing loss on the 
right and a moderate to moderately severe high frequency 
sensory neurohearing loss on the left.  Some asymmetry was 
noted at 6,000 and 8,000 Hertz.  Speech discriminations were 
92 percent bilaterally.  The examiner diagnosed the veteran 
with tinnitus, high frequency sensory neurohearing loss with 
some asymmetry, and chronic otitis externa/severe dermatitis.

In the November 1998 rating decision now on appeal, the RO 
assigned the veteran an increased 10 percent evaluation for 
service connection for bilateral dermatitis of the ear 
canals, found that new and material evidence to reopen the 
claim for service connection for defective hearing loss had 
not been submitted and denied service connection for 
tinnitus.  The veteran disagrees with the denial of his 
claims for service connection, and maintains that his hearing 
loss and tinnitus first began in service, and is caused by 
noise exposure in service.  The veteran states that during 
service, he was exposed to frequent loud noise as a battalion 
mail clerk in the field with the troops and that he served 
with three different units of combat engineers, construction 
engineers and a medical evacuation unit, which included 
exposure to heavy equipment, detonations and helicopters.  
Because the claims file does not contain all of the veteran's 
personnel records, it provides only partial verification of 
the veteran's statements regarding his service occupations.  
However, the veteran's statements with respect to his 
military occupational history are credible.


Service Connection for Defective Hearing

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
defective hearing.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal despite the 
RO's November 1998 action.  Barnett v. Brown, 83 F.3d 138, 
1383-84 (Fed. Cir. 1996).

The RO initially denied a claim for service connection for 
defective hearing in September 1968 on the basis that the 
defective hearing claimed by the veteran was not shown by 
evidence of record.  That decision also granted service 
connection for dermatitis of the ear canals.  The veteran was 
notified of the September 1968 rating decision and of his 
appellate rights, but did not appeal.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108. The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits after first 
determining that the claim is well grounded and the duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The veteran has requested that his claim for service 
connection for defective hearing be reopened.  In a November 
1998 rating decision, the subject of this appeal, the RO 
continued the denial of service connection for defective 
hearing finding that new and material evidence had not been 
submitted and denied service connection for tinnitus.  
Following that rating decision, the test relied on by the RO 
in determining whether new and material evidence had been 
submitted with regard to the defective hearing claim was 
invalidated by a Federal Circuit decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the December 1998 statement of the 
case.  The veteran, therefore, has been put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind and as discussed below, the Board has found 
that new and material evidence has been submitted.

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has been received to reopen the veteran's claim for 
service connection for defective hearing.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the RO's September 1968 rating decision, the 
evidence of record included the veteran's service medical 
records and 1968 VA compensation and audiological 
examinations.  The service medical records show that the 
veteran was treated for ear complaints during service.  
Hearing abnormalities, however, were not shown on his May 
1965 induction examination, during service, nor on his August 
1967 discharge examination.  At an August 1968 VA examination 
the veteran reported that he had gone to the outpatient 
dispensary several times during service and that his ears 
were plugged up, painful and, at times, there was some 
discharge.  Each time he was examined and given eardrops.  
The post-service medical evidence showed no significant 
hearing loss.  On the authorized audiological evaluation in 
August 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
-5
0
0
15
0
LEFT
-10
-5
-5
15
5

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The evidence associated with the claims file after the RO's 
September 1968 rating decision includes VA outpatient 
treatment and audiological examination records from 1973, an 
October 1998 VA ear disease examination, testimony from an 
April 1999 personal hearing, and an August 1998 statement 
from the veteran that his ear condition had worsened 
considerably.  

With the exception of some history reiterated by the veteran, 
the evidence presented subsequent to the RO's September 1968 
denial is neither cumulative nor redundant of evidence 
submitted previously to agency decision-makers.  Therefore, 
the Board finds that most of the evidence submitted since 
September 1968 with regard to the veteran's hearing is new.

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence assembled previously is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the October 1998 VA diagnosis of current 
hearing loss, contradicts the basis of the September 1968 
denial, finding that there is now evidence of defective 
hearing.

Having determined that new and material evidence has been 
submitted; the veteran's claim of entitlement to service 
connection for defective hearing is reopened.  As the Board 
has reopened the veteran's claim under the standard set forth 
under Hodge there is no prejudice to the veteran.  The Board 
must now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
218-19; Winters, 12 Vet. App. at 206-07.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection for a condition may also 
be granted under 38 C.F.R. § 3.303(b) where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the condition still exists.  The evidence 
must be from a medical professional unless it relates to a 
condition which, under the Court's prior holdings, lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Under VA law, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).   

It is not required that a hearing disability during service 
be shown.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court), has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court agreed with 
the VA's suggestion that in such situation, service 
connection might be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results showing an upward trend in auditory thresholds, and 
post-service audiometric testing establishing current hearing 
loss constituting a disability under 38 C.F.R. § 3.385.  Id., 
at 159. 

In this case, there is no dispute that the veteran has been 
diagnosed with a current hearing loss, as his speech 
recognition scores are less than 94 percent.  The Board 
finds, however, that the additional evidence associated with 
the claims file contains no medical opinion that any 
currently diagnosed hearing loss has a nexus or relationship 
to service, nor is there any medical evidence which suggests 
that the veteran did have defective hearing during service or 
within one year following his discharge from service.

In this regard, the Board notes that the veteran testified 
that service medical records showed that he was treated at 
the dispensary for ear complaints while on active duty and 
that after service he saw a VA doctor in Louisville, who said 
that his hearing condition and the ringing in his ears was 
service-related.  A lay person is not generally competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed condition.  
Savage, 10 Vet. App. at 495-98.  The service medical records 
do show dispensary visits, but none show diagnoses or 
treatment for defective hearing or tinnitus.  Moreover, the 
1968 VA examinations performed in Louisville reflect 
diagnoses of small inflamed papule on the inner canal wall of 
the left ear, with moderate pain on motion of the ear, 
bilateral dermatitis in ear canals, and no significant 
hearing loss.  Although a September 1973 VA record, six years 
after discharge, reflects a diagnosis of recurrent ear 
infections with some degree of hearing impairment, it also 
indicates hearing within normal limits for both ears.  A 
subsequent VA examination done in November 1973 shows drums 
and canals normal for both ears.  During an October 1998, VA 
examination the veteran reported that his hearing loss was 
related to service.  The VA examiner diagnosed the veteran 
with hearing loss, but did not specifically opine that the 
hearing loss was related to service or had its onset during 
service.  While the post-service VA examinations address the 
lack of, or the current status of, a hearing loss disorder, 
none show a nexus to the veteran's military service.  Any 
history given by the veteran linking his current disorders to 
military service and reiterated by a physician does not 
constitute medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Simply put, what is missing from the 
veteran's claim is medical evidence that the veteran's 
currently diagnosed hearing loss was manifest during service 
or within one year thereafter, or that his currently 
diagnosed hearing loss is in some way related to service.

Based on the foregoing, the Board concludes that new and 
material evidence has been presented and the claim is 
reopened; however, competent medical evidence to establish a 
nexus to service has not been presented and accordingly, the 
claim for service connection for defective hearing must be 
denied as not well grounded.  The veteran has not met his 
burden under 38 U.S.C § 5107(a) to submit a well grounded 
claim because he has not provided any competent medical 
evidence showing that his current hearing disability is 
related to service.  Therefore, a remand to the RO for 
further review on this point is not warranted.  Under these 
circumstances a remand would impose additional burdens on the 
VA with no possibility of any benefit flowing to the veteran. 
See Winters, supra.



Service Connection for Tinnitus

To present a well-grounded claim, the claimant must present 
evidence, not mere allegation, and the evidence must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In determining whether a claim is well grounded, 
only the evidence in support of the claim is evaluated.  
Elkins, 12 Vet. App. at 609.  Except for evidentiary 
assertions that are inherently incredible or beyond the 
competence of the person making them, the credibility of 
evidence is assumed for the limited purpose of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).  Even if the Board accepts as true the 
veteran's assertions that he was exposed to loud noises in 
service and first experienced ringing while in boot camp, 
there is no competent medical evidence of a nexus between his 
current tinnitus and the ringing he experienced.  The veteran 
himself, as a layman, is not competent to provide a medical 
opinion connecting his current disorder to his period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  At an October 1998 VA ear disease 
examination and an April 1999 personal hearing, the veteran 
provided a history of an explosion at boot camp for which he 
was treated and of working around noise during service.  
Complaints or findings of tinnitus were not shown on the 
veteran's May 1965 induction examination, during service, nor 
on his August 1967 discharge examination.  Moreover, post-
service VA records and examinations do not show complaints or 
findings of tinnitus until October 1998, more than thirty 
years after the veteran's discharge.  In addition, the 
October 1998 examination which noted the veteran's complaints 
and reported history did not provide any opinion linking the 
veteran's tinnitus to service or any event of service origin.  
The requisite nexus for a well-grounded claim has not been 
presented. 

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral tinnitus, the VA is under no duty to 
assist him in developing the facts pertinent to this claim.  
See Epps, 126 F.3d at 1468.  As the Board is not aware of the 
existence of additional available evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion and the 
information provided by the RO in the statement of the case 
and supplemental statement of the case as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim, and as an explanation as to why his current 
attempt fails


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for defective hearing has been submitted 
and the claim is reopened.

Service connection for defective hearing is denied as not 
well grounded.

Service connection for tinnitus is denied as not well 
grounded.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

